Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- Xx

UNITED STATES OF AMERICA
SEALED INDICTMENT

 

-~vVv.-
21 cr. LL) |
“DARREN LINDSAY,
a/k/a “DJ,”
DORIAN BYRD,
a/k/a “Dee,”
‘ANTOINE KOEN,
a/k/a “Twon,”
ROBERT OJEDA,
a/k/a “Mini,”
ONITAYO ARE,
a/k/a “Oni,”
INDIGO GRANT, and
PATRICIA KONCO,
a/k/a “Flacca”

Defendants.
-- - - = - - x

COUNT ONE
(Conspiracy to Commit Hobbs Act Robbery)

The Grand Jury charges:

1. From at least in or about November 2019 and continuing
through at least in or about January 2020, in the Southern
District of New York and elsewhere, DARREN LINDSAY, a/k/a “Dd,”
DORIAN BYRD, a/k/a “Dee,” ANTOINE KOEN, a/k/a “Twon,” ROBERT
OJEDA, a/k/a “Mini,” ONITAYO ARE, a/k/a “Oni,” INDIGO GRANT, and
PATRICIA KONCO, a/k/a “Flacca,” and others known and unknown,
knowingly did combine, conspire, confederate, and agree together

and with each other to commit robbery, as that term is defined
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 2 of 8

in Title 18, United States Code, Section 1951 (b) (1), and would
and did thereby obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce, as that term
ig defined in Title 18, United States Code, Section 1951 (b) (3),
to wit, LINDSAY, BYRD, KOEN, OJEDA, ARE, GRANT, KONCO and other
co-conspirators known and unknown agreed to rob suspected drug
dealers and associates of drugs and drug proceeds in New York
and Connecticut.

(Title 18, United States Code, Section 1951.)

COUNT TWO
(Violence in Furtherance of a Plan to Commit Hobbs Act Robbery)

The Grand Jury further charges:

2. On or about November 14, 2019, in the Southern
District of New York and elsewhere, DARREN LINDSAY, a/k/a “DJ,”
and DORIAN BYRD, a/k/a “Dee,” the defendants, knowingly did
commit and threaten physical violence to any person or property
in furtherance of a plan or purpose to commit robbery, as that
term is defined in Title 18, United States Code, Section
1951 (b) (1), and thereby obstruct, delay, and affect commerce and
the movement of articles and commodities in commerce, as that
term is defined in Title 18, United States Code, Section
1951(b) (3), and aided and abetted the same, to wit, LINDSAY,
BYRD, and other co-conspirators assaulted at gunpoint the

occupants of a residence who they believed to be drug dealers in
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 3 of 8

the vicinity of Mount Hope, New York as part of a plan to rob
the occupants of drugs.
(Title 18, United States Code, Sections 1951 and 2.)

COUNT THREE
(Firearms Offense)

The Grand Jury further charges:

3. On or about November 14, 2019, in the Southern
District of New York and elsewhere, DARREN LINDSAY, a/k/a “DJ,”
and DORIAN BYRD, a/k/a “Dee,” the defendants, during and in
relation to a crime of violence for which they may be prosecuted
in a court of the United States, namely, the offense charged 4,
Count Two of this Indictment, knowingly did use and carry a
firearm, and, in furtherance of such crime, did possess a
firearm, and did aid and abet the use, carrying, and possession
of a firearm, which was prandished.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (44),
and 2.)

COUNT FOUR
(Hobbs Act Robbery)

The Grand Jury further charges:

4, On or about December 15, 2019, in the Southern
District of New York and elsewhere, DARREN LINDSAY, a/k/a “DJ,”
DORIAN BYRD, a/k/a “Dee,” ANTOINE KOEN, a/k/a “Twon,” and ROBERT
OJEDA, a/k/a “Mini,” the defendants, knowingly did commit

robbery, as that term is defined in Title 18, United States
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 4 of 8

Code, Section 1951(b) (1), and did thereby obstruct, delay, and
affect commerce and the movement of articles and commodities in
commerce, as that term is defined in Title 18, United States
Code, Section 1951 (b) (3), and aided and abetted the same, to
wit, LINDSAY, BYRD, KOEN, OJEDA, and other co-conspirators
robbed the occupants of a residence who they believed to be drug
dealers of marijuana in the vicinity of Harding Park in the
Bronx, New York.

(Title 18, United States Code, Sections 1951 and 2.)

COUNT FIVE
(Firearms Offense)

The Grand Jury further charges:

5. On or about December 15, 2019, in the Southern
District of New York and elsewhere, DARREN LINDSAY, a/k/a “DJ,”
DORIAN BYRD, a/k/a “Dee,” ANTOINE KOEN, a/k/a “Twon,” and ROBERT
OJEDA, a/k/a “Mini,” the defendants, during and in relation to a
crime of violence for which they may be prosecuted in a court of
the United States, namely, the robbery charged in Count Four of
this Indictment, knowingly did use and carry a firearm, and, in
furtherance of such crime, did possess a firearm, and did aid
and abet the use, carrying, and possession of a firearm, which
was brandished.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (11),
and 2.)
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 5 of 8

COUNT SIX
(Hobbs Act Robbery)

The Grand Jury further charges:

6. On or about January 19, 2020, in the Southern District
of New York and elsewhere, DARREN LINDSAY, a/k/a “DJ,” ANTOINE
KOEN, a/k/a “Twon,” ONITAYO ARE, a/k/a “Oni,” INDIGO GRANT, and
PATRICIA KONCO, a/k/a “Flacca,” the defendants, knowingly did
commit robbery, as that term is defined in Title 18, United
States Code, Section 1951(b) (1), and did thereby obstruct,
delay, and affect commerce and the movement of articles and
commodities in commerce, as that term is defined in Title 18,
United States Code, Section 1951 (b) (3), and aided and abetted
the same, to wit, LINDSAY, KOEN, ARE, GRANT, KONCO, and other
co-conspirators robbed a suspected drug runner of drug proceeds
in the vicinity of Hartford, Connecticut, after surreptitiously
tracking the drug runner’s location in the vicinity of Orange
County, New York, and thereafter took the stolen drug proceeds
into the vicinity of Middletown, New York to distribute among
themselves and other co-conspirators.

(Title 18, United States Code, Sections 1951 and 2.)

COUNT SEVEN
(Firearms Offense)

The Grand Jury further charges:
ha On or about January 19, 2020, in the Southern District

of New York and elsewhere, DARREN LINDSAY, a/k/a “DJ,” ANTOINE
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 6 of 8

KOEN, a/k/a “Twon,” ONITAYO ARE, a/k/a “Oni,” INDIGO GRANT, and
PATRICIA KONCO, a/k/a “Flacca,” the defendants, during and. in
relation to a crime of violence for which they may be prosecuted
in a court of the United States, namely, the robbery charged in
Count Six of this Indictment, knowingly did use and carry a
firearm, and, in furtherance of such crime, did possess a
firearm, and did aid and abet the use, carrying, and possession
of a firearm, which was brandished and discharged.

(Title 18, United States Code, Sections 924(c) (1) (A).(1), (11),
(1ii), and 2.)

FORFEITURE ALLEGATIONS

 

8. As a result of committing the offenses alleged in
Counts One, Two, Four, and Six of this Indictment, DARREN
LINDSAY, a/k/a “DJ,” DORIAN BYRD, a/k/a “Dee,” ANTOINE KOEN,
a/k/a “Twon,” ROBERT OJEDA, a/k/a “Mini,” ONITAYO ARE, a/k/a
“Oni,” INDIGO GRANT, and PATRICIA KONCO, a/k/a “Flacca,” the
defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 28
United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offenses, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said

offenses.
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 7 of 8

9.

SUBSTITUTE ASSETS PROVISION

 

If any of the

above-described forfeitable property, as

a result of any act or omission of the defendants:

it is the intent of the United States,

United States Code,

Code,

as cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;

ce. has been placed beyond the jurisdiction of the
COuUrte;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;

Section 2461 (c),

Section 853 (p)

pursuant to Title 21,

and Title 28, United States

to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

Title 21,

 

(Title 18,

Title 28,

4

4
\

United States Code,
United States Code,
United States Code,

(Co

FOREPBERSON

Section 981;
Section 853; and
Section 2461.)

[idey Sense

AUDREY #IRAUSS
United States Attorney
Case 7:21-cr-00441-KMK Document1 Filed 07/14/21 Page 8 of 8

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

DARREN LINDSAY, a/k/a “DJ,”
DORIAN BYRD, a/k/a “Dee,”
ANTOINE KOEN, a/k/a “Twon,”
ROBERT OJEDA, a/k/a “Mini,”
ONITAYO ARE, a/k/a “Oni,”
INDIGO GRANT, and
PATRICIA KONCO, a/k/a “Flacca,”

Defendants.

 

SEALED INDICTMENT

 

21 Cr.
(18 U.S.C. §§ 1951, 924(c), and 2.)

AUDREY STRAUSS
United States Attorney

nl (ey—

Forepersdy

 

 

 
